EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Note that since this E/A is limited to canceling claims that were non-elected without traverse (see the 7-29-20 Remarks at p. 6) in response to the 4-29-20 Restriction Requirement, applicant’s authorization for the E/A was not needed.  MPEP 821.02. The application has been amended as follows:
Claims 1-6 are canceled.

Response to Arguments
Applicant's 12-18-20 arguments vis-à-vis the objection to claim 7, simply stating that the objection was addressed by the 12-18-20 amendments, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 12-18-20 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 12-18-20 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 12-18-20 arguments vis-à-vis prior art rejections over Ramkumar et al., US 2014/0158939 (published 6-12-14) (“’939”) have been fully considered but are moot in view of the 12-18-20 claim amendments, which overcame said rejections (i.e. by incorporating claims 8 and 9 -in the alternative- into independent claim 7).  Said rejections are withdrawn. 

Allowable Subject Matter
Claims 7-9, 11, and 13-14 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 7 and 13, the most pertinent prior art of record appears to be ‘939, whose teachings and suggestions are in the 9-18-20 Office Action.  Claims 7 and 13 have been allowed over ‘939, however, at least because 939’s cited method does not employ both coal (which is gasified in its gasifier) and natural gas (which is treated in a reformer) as its fuels; ‘939 teaches these to be used in the alternative.  See ‘939 at, e.g., par. 8; Fig. 1.  Even presuming the obviousness of employing both such fuels simultaneously (see MPEP 2143 A & 2144.06), ‘939 does not teach or suggest locating a reformer between its gasifier and its lime kiln/calciner as claimed.  Further, ‘939 does not teach or suggest locating a WGS reactor between its lime kiln/calciner and its HRSG/separator as alternately claimed; ‘939’s WGS reactor, when employed, is located upstream of or in the same location/unit as its decarbonation/CO2 capture unit.  See id. at, e.g., par. 159; Figs. 1, 40, 42, 47, and 49-51.  Separating ‘939’s simultaneously-located-and-performed WGS and decarbonation/CO2 capture into sequential steps and chambers therefor is a non-obvious modification: splitting simultaneously-performed prior art steps into a sequential performance thereof is non-obvious without more.  See Ex parte Knudsen (Appeal 2010-008434) (BPAI 2012) (at https://e-foia.uspto.gov/Foia/RetrievePdf?system=BPAI&flNm=fd2010008434-05-17-2012-1) at pp. 6-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 


/DANIEL BERNS/ February 9, 2021
Primary Examiner
Art Unit 1736